                                                                                         FILED
                                                                                11 r. DISTRICT COURT
                                                                                U.S.             OFFloe
                                                                                                     f D.N.Y.

                                                                               *      DEC 142020         ★
                                                   December 14,2020.
                                                                                LONG iJLAND L; FICE

Honorable Joan M.Azrack.
United States District Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip
New York,11722.




       Re:iSLDC etalv. Garden City Union Free SchoolDistrict et al.
              Docket No:     18 CV1890(JMA)(ARL)




Dear Judge Azrack,

1)We are confused why NW now names on docket,as we reviewed papers and Judge Bianco
had ordered ail plaintiffs to be initials only to protect privacy.

We discussed with Judge Bianco,and made request based on privacy,and fact evidence we had
that defendants had submitted false statements and testimony,defamatory,
and categorically denied by Garden City Police, who they lied was their source.

In a conference with Defendants and Judge Bianco,his Honor ordered all our names as plaintiffs
be redacted from case,and be replace by initials as per our request to him.EOF28 & 37,

We have attached Judge Bianco's order and our letter to him,for convenience.



2)We already had a guarantee of expungement of this false suspension record from interim
superintendent Alan Groveman and Ae Garden City Board of Education,but defendants then laid
down more fabricated,false statements,and then added imaginary guns,other ludicrous
allegations about our home.As laymen,it is beyond understanding how such blatant lies can be
submitted to a court, but we acted reasonably while they dragged this out, by doubling down on
the original false and retaliatory suspension.
